FRANCIS A. GRANDINETTI II, Petitioner/Plaintiff-Appellant,
v.
U.T.M.F. GARCIA, FDC/SCC, et al., Respondents/Defendants-Appellees.
No. 29308
Supreme Court of Hawaii.
June 12, 2009.

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
MOON, C.J., for the court[1]
Petitioner/plaintiff-appellant Francis A. Grandinetti's "Certiorari Review Briefing, " filed May 28, 2009, which we deem as an application for a writ of certiorari, is hereby rejected.
NOTES
[1]  Considered by: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.